Citation Nr: 1432171	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  06-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating higher than 60 percent for residuals of an acoustic neuroma at the right cerebrellopontine angle.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1997 to April 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Since the Board's remand in May 2010, the Veteran goes by the name John Daniel G. Reyes. 

In a rating decision in December 2012, the RO granted service connection for dizziness and imbalance associated with the brain tumor and assigned a 30 percent rating as analogous to Meniere's syndrome under Diagnostic Code 6205.  In a statement in May 2014, the Veteran cited to findings from a VA examination in February 2014, which he asserts supports a 100 percent rating for dizziness and imbalance under Diagnostic Code 6205.  The Board construes the Veteran's statement, citing the additional evidence, as a claim for increase, which is referred to an Agency of Original Jurisdiction. 

In the statement in May 2014, the Veteran also cited to findings from a VA examination in November 2012, pertaining to the service-connected mood disorder, as not having been reviewed by the RO.  The RO did consider the evidence in the rating decision in December 2012, assigning a 70 percent rating for the disability.  The findings do not pertain to the current claim for increase for the [physical] residuals of an acoustic neuroma. 




FINDINGS OF FACT

1.  The acoustic neuroma, brain tumor, is benign.

2.  Combing the separate ratings for residuals of right facial palsy, tinnitus, right hearing loss, and aphthous stomatitis does not exceed the minimum single rating of 60 percent currently assigned. 


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for residuals of an acoustic neuroma at the right cerebrellopontine angle have not been met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 8003, Diagnostic Code 6260, and Diagnostic Code 6260 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letter, dated in May 2010.  
As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (a worsening or increase in severity of the disability and the effect that worsening has on employment).

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  




The procedural defect was cured as after the RO provided content complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in February 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded a VA examination in June 2010.  

As the examination report is based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  


The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Rating Benign Growths of the Brain:

The RO assigned a 60 percent rating for residuals of an acoustic neuroma at the right cerebrellopontine angle under 38 C.F.R. § 4.124a, Diagnostic Code 8003. 

Under Diagnostic Code 8003, the minimum rating for a benign growth of the brain is 60 percent.  For the rating of the residuals of a benign growth separately the minimum rating is 10 percent.  

The question is whether the residuals of the brain, right facial palsy, tinnitus, right hearing loss, and aphthous stomatitis, if rated separately, would exceed the current 60 percent rating.






Under the criteria for right facial palsy, the maximum rating is 30 percent for complete paralysis.  38 C.F.R. 4.124a, Diagnostic Code 8207.

Under the criteria for tinnitus, the maximum rating is 10 percent rating.  38 CFR 4.87, Diagnostic Code 6260.
 
Under the criteria for hearing loss, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz , divided by four. The average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or greater.  The highest numerical designation is Level XI.  38 C.F.R. § 4.86(a), (b).  

Evidence

In 1998, the Veteran underwent the surgical resection of an acoustic neuroma.  The Veteran assigned separate ratings for the residuals of the neuroma: 30 percent rating for paralysis of the seventh cranial nerve, 10 percent for tinnitus, 10 percent for right hearing loss, and a noncompensable rating for aphthous stomatitis.  The combined rating was 60 percent. 




In the rating decision in April 2004, the RO assigned a single rating of 60 percent for the residuals of the neuroma, right facial palsy, tinnitus, right hearing loss, and aphthous stomatitis.

On VA oral examination in June 2010, the Veteran stated that he had recurrent aphthous ulcers about twice a month.  The finding was a healing ulcer on the inside of the lower lip.  The assessment was recurring aphthous stomatitis.  

On VA eye VA examination in June 2010, the Veteran complained of the inability to blink his right eye.  History included a right brow lift.  The VA examiner stated that the decreased acuity in the right eye was most likely due punctate keratitis.

On VA examination in June 2010, the Veteran exhibited occasional unsteadiness.  Strength and resistance testing revealed a slight loss of strength in the upper right extremity.  The assessment was mild functional limitation.

On VA examination for residuals of the acoustic neuroma in June 2010, the VA examiner noted complete right facial palsy as a result of total seventh nerve paralysis.  There was no evidence of aphthous stomatitis.

On VA audiology examination in June 2010, the assessment included tinnitus.  The puretone thresholds were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
105+
105+
105+
105+
105+
X
LEFT
15
25
35
50
31
94







Analysis

While the claim was pending on appeal, the RO granted service connection for dizziness with imbalance and assigned a separate 30 percent rating, and for right lacrimal impairment and assigned a separate 10 percent rating, and for punctate keratitis and right eye blurred vision and assigned a separate noncompensable rating 

The medical evidence establishes that the Veteran has right facial palsy, tinnitus, right hearing loss, and aphthous stomatitis as a result of the service-connected benign brain tumor. 

Right facial palsy is manifested by complete total paralysis of the seventh cranial nerve, which is rated 30 percent under Diagnostic Code 8207, which is maximum rating for complete right facial palsy.

Tinnitus is rated 10 percent under Diagnostic Code 6260, which is the maximum rating for tinnitus.

For the service-connected right ear hearing loss, the Veteran has a numeric designation of Level XI.  There is no higher designation than Level XI.  

Hearing loss is service connected in only the right ear.  The left ear hearing loss is not.  Under 38 C.F.R. § 3.383, where hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and the hearing impairment in the other ear is considered a disability under 38 C.F.R. § 3.385, the hearing impairment in the nonservice-connected ear will be considered in evaluating the service-connected disability.  A numerical designation of XI in the service-connected right ear is 10 percent disabling 






For the nonservice-connected left ear, the average puretone decibel loss was 31 and the speech discrimination score was 94 percent, which yields a numeric designation of Level I.  Level XI and Level I also yields a 10 percent rating under Diagnostic Code 6100.

For aphthous stomatitis, sores in the oral mucosa, there is no specific Diagnostic Code that applies.  In general, a rating is based on the average impairment in earning capacity resulting from a disease incurred during military service and the residual condition in a civil occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Here, the disability can be rated by analogy to a closely related disease in which the function and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, aphthous stomatitis is analogous to a benign skin growth, which may be rated on under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, or 7805. 

Under Diagnostic Code 7803, for a compensable rating, the criterion is superficial and unstable scarring, which is not shown.  

Under Diagnostic Code 7804, for a compensable rating, the criterion is superficial and painful scarring, which is not shown. 

Under Diagnostic Code 7805, for a compensable rating, the criterion is functional loss of the affected part, which is not shown. 

While there is evidence of recurrent aphthous stomatitis, there is no evidence that the condition results in impairment in earning capacity in a civil occupation due to unstable scarring, painful scarring, or functional loss.  And a zero percent rating is assigned when the requirements for a compensable rating are not met. 






The separate ratings of 30 percent for right facial palsy, 10 percent for tinnitus, 10 percent for right ear hearing loss, and a zero percent rating for aphthous stomatitis combined to rating of 40 percent under 38 C.F.R. § 4.25, The Combined Ratings Tables [30+10+10+10 = 43, rounded to the nearest number divisible by 10 or 40; the combined rating is not calculated by simply addition of the separate ratings.] 

As the separate ratings for right facial palsy, tinnitus, right ear hearing loss, and aphthous stomatitis, which combine to 40 percent, do not exceed the current single 60 percent, there is no basis for a rating higher than 60 percent rating under Diagnostic Code 8003.

As the preponderance of the evidence is against the claim for increase, there is no doubt to be resolved and an increased rating is not warranted.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


Here, the rating criteria reasonably describe the disability levels and the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, in a rating decision in December 2012, the RO denied the claim for a total disability rating for compensation based on individual unemployability.  After the Veteran was notified of the rating decision, he did not timely appeal the adverse determination.  


ORDER

A rating higher than 60 percent for residuals of an acoustic neuroma at the right cerbrellopontine angle, namely, right facial palsy, tinnitus, right hearing loss, and aphthous stomatitis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


